COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §
                                                                    No. 08-20-00223-CR
  IN RE:                                            §

                                                    §         AN ORIGINAL PROCEEDING
  AERIELLE KILGORE,
                                                    §              IN HABEAS CORPUS
  RELATOR.                                          §

                                  MEMORANDUM OPINION

       Aerielle Kilgore, pro se, has filed a petition for a writ of habeas corpus seeking relief from

an incompetency order issued by the Honorable Patrick Garcia, Judge of the 384th District Court.

The petition is denied.

       Petitioner’s habeas corpus petition is defective because it is not certified as required by

TEX.R.APP.P. 52.3(j). Further, Petitioner has failed to satisfy her burden of providing this Court

with a record sufficient to establish her right to habeas corpus relief. A party who files a petition

for writ of habeas corpus in a court of appeals is required to include with the petition an appendix

containing a certified or sworn copy of any order complained of and proof that the relator is

restrained. TEX.R.APP.P. 52.3(k)(1)(A), (D). Petitioner has not provided the Court with a certified

or sworn copy of the incompetency order, nor has she identified the specific proceedings, by case

number or otherwise, that occurred in the trial court below that led to the entry of the alleged order.
        Accordingly, we deny Relator’s petition for writ of habeas corpus. See In re Serrano, 482
S.W.3d 134, 135 (Tex.App.—El Paso 2015, orig. proceeding).



December 7, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  2